DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on April 13, 2021.
Claims 1, 2 and 8 have been cancelled.
Claims 3-7 and 9-11 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	On line 13 of claim 11, the phrase “adapted to receive receive” has been deleted and replaced with the phrase “adapted to receive”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The grommet for mounting in a toerail is not shown or suggested in the prior art because of the use of a grommet that includes a boss that projects from a body and is rectilinear and tapered to provide tolerance, where said boss has radiused corners, or a flat mounting plate that captures a boss and does not itself provide any fairlead.
The prior art as disclosed by Lawrence (US 5,477,800) shows the use of a rail for a boat that includes a cleat and a chock, where said chock is formed as a slot in a web of said cleat.  Banfield et al. (US 8,985,045) discloses a chock insert for a watercraft that is comprised of an insert or grommet that is configured to be installed into a chock, which is adapted to provide a lead for a rope or rigging.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LARS A OLSON/Primary Examiner, Art Unit 3617